DETAILED ACTION
	This action is in response to amendments file 11/15/2021. Claims 1-4, 9, 10, and 12-20 are pending with claim 1-3, 9, 10, 12-15 having been amended and 16-20 newly added. 

Allowable Subject Matter
Claims 1-4, 9, 10, and 12-20 are allowable over the prior art.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art does not show with respect to Independent Claims 1 and 15 the distinct features of: a strict canary circuit through which electrical signals propagate with a second propagation delay approximating the timing constraint of the integrated circuit, where the strict canary circuit detects glitches in the clock that violate the timing constraint; a relaxed canary circuit through which electrical signals propagate with a third propagation delay between the first propagation delay and the second propagation delay, where the relaxed canary circuit detects glitches in the clock signal approximating the first propagation delay of the functional circuit; and monitoring logic to: identify a first glitch in the clock signal as unlikely to have compromised the functional circuit based on the glitch being detected by the strict canary circuit and undetected by the relaxed canary circuit, and identify a second glitch in the clock signal as likely to have compromised the functional circuit based on the glitch being detected by the strict canary circuit and the relaxed canary circuit.


Conclusion
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Devin Almeida whose telephone number is 571-270-
1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to.
5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to
4:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492